Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 1 of 19 PageID #:1415



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION




IN RE:                                     MDL No. 2867
                                           No. 18 C 6785
LOCAL TV ADVERTISING ANTITRUST
LITIGATION                                 Honorable Virginia M. Kendall

This Document Relates to All Actions




                            CONFIDENTIALITY ORDER
  Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 2 of 19 PageID #:1416



       The Parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Definitions.

       (a)     “Action” means the above-captioned action, and any and all cases consolidated or

coordinated with it.

       (b)     “Discoverable Information” means all materials produced or adduced in the course

of discovery, including Documents, ESI, initial disclosures, responses to discovery requests,

deposition testimony and exhibits, and information derived directly therefrom.

       (c)     “Document” is synonymous in meaning and equal in scope to the usage of this term

in Federal Rule of Civil Procedure 34(a)(l)(A).

       (d)     “ESI” shall have the same meaning and scope as it has in Federal Rule of Civil

Procedure 34(a)(1)(A).

       (e)     “Party” means a Party to the Action that has executed this Stipulation.

       (f)     “Producing Party” means any Party or non-Party who produces Discoverable

Information.

       (g)     “Receiving Party” means a Party in the Action to whom Discoverable Information

is produced.

       2.      Scope. Discoverable Information shall be subject to this Order concerning

Confidential Information as defined below. This Order is subject to the Local Rules of this

District and the Federal Rules of Civil Procedure on matters of procedure and calculation of time

periods. The Parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords from public disclosure and

use extends only to the limited information or items that are entitled to confidential treatment



                                                     1
  Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 3 of 19 PageID #:1417



under the applicable legal principles. The failure of this Order to address any particular issue is

without prejudice to any position that a Party may take on that issue. Each Party or non-party

who designates information or items for protection under this Order must take care to limit any

such designation to specific material that qualifies under the appropriate standards. Overuse of

the confidentiality designations is discouraged.

       3.      Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

EYES ONLY” by the Producing Party as set forth in this Paragraph. Produced information that

falls within one or more of the following categories may be designated as “CONFIDENTIAL”:

(a) information prohibited from disclosure by statute; (b) information that reveals trade secrets; (c)

research, technical, commercial or financial information that the Party has maintained as

confidential; (d) medical information concerning any individual; (e) personal identity information;

(f) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; or

(g) personnel or employment records of a person who is not a Party to the case. Produced

information may be designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” when it

contains competitively sensitive information such as non-public proposed or actual pricing or other

contract or sales terms, sales and inventory data or strategic planning information, the disclosure

of which information would, in the good faith opinion of the producing party, adversely affect the

producing party’s business, commercial or financial interests or be reasonably likely to cause

competitive injury to the producing party. Where a producing party produces information that

contains proposed or actual pricing or other contract or sales terms of another party, the producing

party shall designate such information “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.




                                                      2
    Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 4 of 19 PageID #:1418



Information or documents that are available to the public may not be designated as Confidential

Information.

           4.    Designation.

           (a)   A Party may designate Discoverable Information as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL” or

“CONFIDENTIAL          –   ATTORNEYS’         EYES       ONLY”     (collectively,   “Confidentiality

Designations”)” on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images, duplicates,

extracts, summaries or descriptions that contain the Confidential Information. Confidentiality

Designations shall be applied prior to or at the time of the documents are produced or disclosed.

Applying Confidentiality Designations to a document does not mean that the document has any

status or protection by statute or otherwise except to the extent and for the purposes of this Order.

Any copies that are made of any documents containing Confidentiality Designations shall also be

so marked, except that indices, electronic databases or lists of documents that do not contain

portions or images of the text of marked documents and do not otherwise disclose the substance

of the Confidential Information are not required to be marked.

           (b)   The designation of Discoverable Information as Confidential Information is a

certification by an attorney that the document contains Confidential Information as defined in this

order. 1



1
   An attorney who reviews the documents and designates them as CONFIDENTIAL or
CONFIDENTIAL — ATTORNEYS’ EYES ONLY must be admitted to the Bar of at least one
state but need not be admitted to practice in the Northern District of Illinois unless the lawyer is
appearing generally in the case on behalf of a party. By asserting Confidentiality Designations
with respect to Discoverable Information pursuant to this Order, counsel submits to the jurisdiction
and sanctions of this Court on the subject matter of the designation.

                                                     3
  Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 5 of 19 PageID #:1419



        5.     Depositions.

        Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as “CONFIDENTIAL – ATTORNEYS’

EYES ONLY” until the fourteenth day after the transcript is delivered to counsel for the party

whose witness was deposed or the witness. Within this time period, a party may serve a Notice

of Designation to all parties of record as to specific portions of the testimony that are designated

Confidential Information, and thereafter only those portions identified in the Notice of

Designation shall be protected by the terms of this Order. The failure to serve a timely Notice of

Designation shall waive any designation of testimony taken in that deposition as Confidential

Information, unless otherwise ordered by the Court.

        6.     Protection of Confidential Material.

        (a)    General Protections. Confidential Information shall not be used or disclosed by

the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof. In a putative class

action, Confidential Information may be disclosed only to the named plaintiff(s) and not to any

other member of the putative class unless and until a class including the putative member has been

certified.

        (b)    Limited Disclosures of “CONFIDENTIAL” Information. The parties and

counsel for the parties shall not disclose or permit the disclosure of any Information designated as

“CONFIDENTIAL” to any third person or entity except as set forth in subparagraphs (1)-(12).

Subject to these requirements, the following categories of persons may be allowed to review

Information designated as “CONFIDENTIAL”:

        (1)    Counsel. Counsel for the Parties and employees of counsel who have responsibility
               for the action;

                                                     4
Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 6 of 19 PageID #:1420




    (2)    Parties. Individual parties and employees of a Party but only to the extent counsel
           determines in good faith that the employee’s assistance is reasonably necessary to
           the conduct of the litigation in which the information is disclosed;

    (3)    The Court and its personnel;

    (4)    Court Reporters and Recorders. Court reporters and recorders engaged for
           depositions;

    (5)     Contractors. Those persons or entities who provide litigation support services
           (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
           and organizing, storing, or retrieving data in any form or medium) and their
           employees and subcontractors;

    (6)    Consultants and Experts. Consultants, investigators, or experts employed by the
           parties or counsel for the parties to assist in the preparation and trial of this action
           but only after such persons have completed the certification contained in
           Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

    (7)    Witnesses at depositions. During their depositions, witnesses in this action to
           whom disclosure is reasonably necessary. Witnesses shall not retain a copy of
           documents containing Confidential Information, except witnesses may receive a
           copy of all exhibits marked at their depositions in connection with review of the
           transcripts. Pages of transcribed deposition testimony or exhibits to depositions that
           are designated as Confidential Information pursuant to the process set out in this
           Order must be separately bound by the court reporter and may not be disclosed to
           anyone except as permitted under this Order.

    (8)    Author or recipient. The author or recipient of the document (not including a
           person who received the document in the course of litigation);

    (9)    Jury consultant. Professional jury or trial consultants (and their staff) and mock
           jurors to whom disclosure is reasonably necessary for this Action and who are
           assisting counsel for a Party, provided that they have signed Attachment A;

    (10)   Mediator. Any mediator or settlement officer, and their supporting personnel,
           mutually agreed upon by any of the Parties engaged in settlement discussions;

    (11)   Insurers’ counsel. The counsel representing the insurer or indemnitor of any
           Defendant, including the insurer’s or indemnitor’s legal team; and

    (12)   Others by Consent. Other persons only by written consent of the Producing
           Party or upon order of the Court and on such conditions as may be agreed or
           ordered.



                                                  5
  Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 7 of 19 PageID #:1421



       (c)       Limited Disclosures of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information.      Counsel for the parties shall not disclose or permit the disclosure of any

information designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to any person or

entity except:

       (1)       Outside counsel. Outside counsel for the parties and employees of outside counsel
                 who have responsibility for the action;

       (2)       Defendants’ In-House Litigation Counsel. Defendants’ in-house litigation
                 counsel who will be involved in the defense of its client (the “Client”) in this action,
                 who are not and will not be counseling its Client on business decisions or
                 transactional matters where the CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                 designated-information may be relevant and who sign the agreement in the form of
                 Attachment B hereto (“Defendants’ In-House Litigation Counsel”) and its Client’s
                 legal department staff, temporary employees and consultants who work for
                 Defendants’ In-House Litigation Counsel for the purpose of assisting in the conduct
                 of this action (such as copying services, database managers, paralegals and clerical
                 assistants) who likewise are not and will not be involved in counseling its Client on
                 business decisions or transactional matters where the CONFIDENTIAL –
                 ATTORNEYS’ EYES ONLY designated-information may be relevant;

       (3)       The Court and its personnel;

       (4)       Court Reporters and Recorders. Court reporters and recorders engaged for
                 depositions;

       (5)       Contractors. Those persons specifically engaged for the limited purpose of
                 making copies of documents or organizing or processing documents, including
                 outside vendors hired to process electronically stored documents;

       (6)       Consultants and Experts. Consultants, investigators, or experts employed by
                 the parties or counsel for the parties to assist in the preparation and trial of this
                 action but only after such persons have completed the certification contained in
                 Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

       (7)       Witnesses at depositions. During their depositions, witnesses in this action to
                 whom Counsel has a good-faith basis to believe disclosure is reasonably necessary
                 and who have signed the Attachment A, Acknowledgment of Understanding and
                 Agreement to be Bound, provided that (i) the witness is an author, addressee, or
                 recipient of the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material; or
                 (ii) the witness is a source of the “CONFIDENTIAL – ATTORNEYS’ EYES
                 ONLY” material; or (iii) the witness is a current employee of the producing party
                 or producing non-party and has lawful access to the specific document containing

                                                        6
Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 8 of 19 PageID #:1422



          the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material to be disclosed;
          or (iv) the witness is a former employee of the producing party or producing non-
          party and had lawful access to the specific document containing the
          “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material to be disclosed.

          In addition, where a party wishes to use “CONFIDENTIAL – ATTORNEYS’
          EYES ONLY” material in an examination of a witness at a deposition in
          circumstances other than those enumerated above (e.g., the witness or conduct of
          the witness is referenced or discussed in “CONFIDENTIAL – ATTORNEYS’
          EYES ONLY” material produced by an entity other than the witness’s current or
          former employer), it may do so provided that (i) prior to any examination of a
          witness at a deposition concerning any such “CONFIDENTIAL – ATTORNEYS’
          EYES ONLY” material, the witness has completed the certification contained in
          Attachment A, Acknowledgment of Understanding and Agreement to Be Bound
          and (ii) the party wishing to use “CONFIDENTIAL – ATTORNEYS’ EYES
          ONLY” material in the examination of the witness obtains consent from the
          producing party or non-party, which consent must be requested at least five (5)
          business days prior to the commencement of the deposition. The producing party
          shall not disclose to any other counsel either the fact of such a request or the identity
          of the “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material that is the
          subject of the request and shall not unreasonably withhold consent to use of the
          “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material. The producing party
          may, however, condition its consent on reasonable redaction of the
          “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material (e.g., matters that do
          not relate to the subject on which the witness is to be questioned). All parties and
          all non-parties producing “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
          material will negotiate in good faith regarding the use and redaction of
          “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material. In the event an
          agreement cannot be reached, the Court shall be asked to resolve the dispute. In the
          event that a dispute covered by this subparagraph is not resolved prior to the
          conclusion of the deposition in question, any party may apply to the Court for
          proposed relief, including to resume the deposition solely for the limited purpose
          of examining the witness on the “CONFIDENTIAL – ATTORNEYS’ EYES
          ONLY” material, and for an appropriate order on who should bear the costs of
          resuming the deposition if such relief is granted. No party shall make such an
          application to the Court absent a good faith basis for doing so.

          Witnesses shall not retain a copy of documents containing Confidential
          Information, except witnesses may receive a copy of all exhibits marked at their
          depositions in connection with review of the transcripts. Pages of transcribed
          deposition testimony or exhibits to depositions that are designated as Confidential
          Information pursuant to the process set out in this Order must be separately bound
          by the court reporter and may not be disclosed to anyone except as permitted under
          this Order.




                                                 7
  Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 9 of 19 PageID #:1423



       (8)     Author or recipient. The author or recipient of the document (not including a
               person who received the document in the course of litigation); and

       (9)     Jury consultant. Professional jury or trial consultants (and their staff) and mock
               jurors to whom disclosure is reasonably necessary for this Action and who are
               assisting counsel for a Party, provided that they have signed Attachment A;

       (10)    Mediator. Any mediator or settlement officer, and their supporting personnel,
               mutually agreed upon by any of the Parties engaged in settlement discussions;

       (11)    Insurers’ counsel. The counsel representing the insurer or indemnitor of any
               Defendant, including the insurer’s or indemnitor’s legal team; and

       (12)    Others by Consent. Other persons only by written consent of the producing party
               or upon order of the Court and on such conditions as may be agreed or ordered.

        (d)    Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       7.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony,

unless otherwise ordered by the Court.        If a Party designates a document as Confidential

Information after it was initially produced, the Receiving Party, on notification of the designation,

must make a reasonable effort to assure that the document is treated in accordance with the

provisions of this Order. No Party shall be found to have violated this Order for failing to maintain

the confidentiality of material during a time when that material has not been designated

Confidential Information, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.



                                                     8
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 10 of 19 PageID #:1424



       8.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any Party wishing to file a document designated as Confidential

Information in connection with a motion, brief or other submission to the Court must comply with

LR 26.2.

       9.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no Party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the Party moves for an order

providing such special protection.

       10.     Challenges by a Party to Designation as Confidential Information.              The

designation of any material or document as Confidential Information is subject to challenge by

any Party. A Receiving Party may challenge a designation of confidentiality at any time. A

Receiving Party does not waive its right to challenge a designation of confidentiality by electing

not to a mount a challenge promptly after the original designation is disclosed. The following

procedure shall apply to any such challenge.

       (a)     Meet and Confer.         A Party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating Party. In conferring, the challenging Party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating Party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating Party must

respond to the challenge within five (5) business days.

       (b)     Judicial Intervention.     A Party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in



                                                    9
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 11 of 19 PageID #:1425



detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating Party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       11.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a Party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

       (a)     If a Receiving Party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information, the Receiving Party must so notify the designating Party, in writing, immediately and

in no event more than three court days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

       (b)     The Receiving Party also must immediately inform in writing the Party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the Receiving Party must deliver a copy

of this Order promptly to the Party in the other action that caused the subpoena to issue.

       (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The



                                                     10
    Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 12 of 19 PageID #:1426



designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a Receiving Party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.

        13.    Challenges by Members of the Public to Sealing Orders. A Party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the Party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

        14.    Obligations on Conclusion of Litigation.

        (a)    Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

        (b)    Obligations at Conclusion of Litigation. Within sixty-three days after dismissal

or entry of final judgment not subject to further appeal, all Confidential Information and documents

marked “CONFIDENTIAL” under this Order, including copies as defined in ¶ 3(a), shall be

returned to the Producing Party unless: (1) the document has been offered into evidence or filed

without restriction as to disclosure; (2) the parties agree to destruction to the extent practicable in

lieu of return; 2 or (3) as to documents bearing the notations, summations, or other mental



2
  The parties agree that the Receiving Party shall make reasonable efforts to destroy documents
containing Confidential Information and that the Receiving Party shall not be required to locate,
isolate, and return e-mails (including attachments to e-mails) that may include Confidential
Information, or Confidential Information contained in deposition transcripts or drafts or final
expert reports. The Receiving Party’s reasonable efforts shall also not require the return or
destruction of Protected Material that (i) is stored on backup storage media made in accordance
with regular data backup procedures for disaster recovery purposes, (ii) is located in the email
archive system or archived electronic files of departed employees, or (iii) is subject to legal hold

                                                      11
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 13 of 19 PageID #:1427



impressions of the Receiving Party, that party elects to destroy the documents and certifies to the

Producing Party that it has done so.

       (c)     Retention of Work Product and one set of Filed Documents.

       Notwithstanding the above requirements to return or destroy documents, counsel may

retain (1) attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under

this Order. An attorney may use his or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information.

       (d)      Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

       15.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a Party or any other person with standing concerning

the subject matter.

       16.     No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule




obligations. Backup storage media will not be restored for purposes of returning or certifying
destruction of Protected Material, but such retained information shall continue to be treated in
accordance with the Order. If requested by the Producing Party in writing, each Receiving Party
must submit a written confirmation to the Producing Party stating that the Receiving Party has
complied with this paragraph by the later of the 63-day deadline set forth above or 7 days after
receiving the Producing Party’s written request.
                                                     12
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 14 of 19 PageID #:1428



26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

on a specific document or issue.

       17.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

       18.      Miscellaneous.

       (a)      Right to Object. By stipulating to the entry of this Order, no Party waives any

right it otherwise would have to object to disclosing or producing any information or item on any

ground not addressed in this Order. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Order.

       (b)      Additional Parties. In the event that a new Party is added, substituted, or otherwise

brought into this Action, this Order will be binding on and inure to the benefit of the new Party

once that new Party has executed the Acknowledge and Agreement to be Bound, subject to the

right of the new Party to seek relief from or modification of this Order.

       So Ordered.



Dated: February 15, 2019                      __________________________________
                                              U.S. District Judge
                                              Virginia M. Kendall




                                                     13
Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 15 of 19 PageID #:1429



WE SO MOVE and agree to                 WE SO MOVE and agree to
abide by the terms of this Order        abide by the terms of this Order

/s/ Megan E. Jones                       /s/ Jay Cohen (with permission)
HAUSFELD LLP                            PAUL, WEISS, RIFKIND, WHARTON &
Megan E. Jones                          GARRISON LLP
600 Montgomery St., #3200               Jay Cohen (admitted pro hac vice)
San Francisco, CA 94111                 William Michael (admitted pro hac vice)
(415) 633-1908                          Daniel H. Levi (admitted pro hac vice)
mjones@hausfeld.com                     1285 Avenue of the Americas
                                        New York, New York 10019-6064
Lead Counsel                            (212) 373-3000
                                        jaycohen@paulweiss.com
/s/ Hollis Salzman                      wmichael@paulweiss.com
ROBINS KAPLAN LLP                       dlevi@paulweiss.com
Hollis Salzman
399 Park Avenue, Suite 3600             Gerald P. Meyer
New York, New York                      MOLOLAMKEN LLP
(415) 633-1908                          300 N. LaSalle St.
                                        Chicago, IL 60654
mjones@hausfeld.com                     (312) 450-6700
                                        gmeyer@mololamken.com
Plaintiffs’ Steering Committee
                                        Counsel for Defendants Tribune Media
/s/ Kimberly A. Justice                 Company and Tribune Broadcasting
KESSLER TOPAZ MELTZER &                 Company, LLC
CHECK, LLP
Kimberly A. Justice                     /s/ Ross B. Bricker (with permission)
280 King of Prussia Road                JENNER & BLOCK LLP
Radnor, PA 19087                        Ross B. Bricker
(610) 667-7706                          Rachel S. Morse
kjustice@ktmc.com                       Andrew Merrick
                                        353 N. Clark St.
Plaintiffs’ Steering Committee          Chicago, IL 60654
                                        (312) 222-9350
/s/ Robert J. Wozniak                   rbricker@jenner.com
FREED KANNER LONDON                     rmorse@jenner.com
  & MILLEN LLC                          amerrick@jenner.com
Robert J. Wozniak
201 Waukegan Road, Suite 130            Counsel for Defendant TEGNA Inc.
Bannockburn, IL 60015
 (224) 632-4500                         /s/ Jerome S. Fortinsky (with permission)
rwozniak@fklmlaw.com                    SHEARMAN & STERLING LLP
                                        Jerome S. Fortinsky (admitted pro hac vice)
Liaison Counsel                         599 Lexington Avenue
                                        New York, New York 10022-6069
                                        (212) 848-4000

                                         14
Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 16 of 19 PageID #:1430



Dated: February 13, 2019                jfortinsky@shearman.com

                                        Brian Hauser
                                        401 9th Street, N.W.
                                        Suite 800
                                        Washington, DC 20004-2128
                                        (202) 508-8000
                                        brian.hauser@shearman.com

                                        /s/ Gregory J. Scandaglia (with permission)
                                        SCANDAGLIA RYAN LLP
                                        Gregory J. Scandaglia
                                        55 E. Monroe Street, Suite 3440
                                        Chicago, IL 60603
                                        (312) 580-2020
                                        gscandaglia@scandagliaryan.com

                                        Counsel for Defendant Sinclair Broadcast
                                        Group, Inc

                                        /s/ Evan R. Chesler (with permission)
                                        A member of the firm
                                        CRAVATH SWAINE & MOORE LLP
                                        Evan R. Chesler (admitted pro hac vice)
                                        Julie A. North (admitted pro hac vice)
                                        Worldwide Plaza
                                        825 Eighth Avenue
                                        New York, NY 10019
                                        (212) 474-1000
                                        echesler@cravath.com
                                        jnorth@cravath.com

                                        Eva M. Saketkoo (admitted pro hac vice)
                                        HEARST CORPORATION
                                        300 West 57 Street, 40th Floor
                                        New York, NY 10019
                                        (212) 841-7000
                                        esaketkoo@hearst.com

                                        Natalie J. Spears
                                        DENTONS US LLP
                                        233 South Wacker Drive, Suite 5900
                                        Chicago, IL 60606
                                        (212) 649-2046
                                        natalie.spears@dentons.com

                                        Counsel for Defendant Hearst Television Inc.



                                         15
Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 17 of 19 PageID #:1431



                                        /s/ Eliot A. Adelson (with permission)
                                        KIRKLAND & ELLIS LLP
                                        Eliot A. Adelson (admitted pro hac vice)
                                        555 California Street, 29th Floor
                                        San Francisco, CA 94104
                                        (415) 439-1400
                                        eliot.adelson@kirkland.com

                                        James H. Mutchnik
                                        300 North LaSalle
                                        Chicago, IL 60654
                                        (312) 862-2000
                                        james.mutchnik@kirkland.com

                                        Counsel for Defendant Nexstar Media Group, Inc.

                                         /s/ Mazda K. Antia (with permission)
                                        COOLEY LLP
                                        Mazda K. Antia (admitted pro hac vice)
                                        4401 Eastgate Mall
                                        San Diego, CA 92121
                                        (858) 550-6400
                                        mantia@cooley.com

                                        John C. Dwyer (admitted pro hac vice)
                                        3175 Hanover Street
                                        Palo Alto, CA 94304-1130
                                        (650) 843-5228
                                        dwyerjc@cooley.com

                                        Beatriz Mejia (admitted pro hac vice)
                                        101 California Street, 5th Floor
                                        San Francisco, CA 94111-5800
                                        (415) 693-2145
                                        mejiab@cooley.com

                                        Counsel for Defendant Gray Television, Inc.



                                        Dated: February 13, 2019




                                         16
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 18 of 19 PageID #:1432



                                        ATTACHMENT A

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


 IN RE:                                                MDL No. 2867
                                                       No. 18 C 6785
 LOCAL TV ADVERTISING ANTITRUST
 LITIGATION                                            Honorable Virginia M. Kendall

 This Document Relates to All Actions


               ACKNOWLEGEMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

____________________________ in the above-captioned action and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her

to use materials designated as Confidential Information in accordance with the Order solely for

the purposes of the above-captioned action, and not to disclose any such Confidential Information

to any other person, firm or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:          __________________________________________________________________

Job Title:     __________________________________________________________________

Employer:      __________________________________________________________________

Business
Address:       __________________________________________________________________


Date:          ________________________              Signature:      _______________________
 Case: 1:18-cv-06785 Document #: 194 Filed: 02/15/19 Page 19 of 19 PageID #:1433



                                        ATTACHMENT B


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


 IN RE:                                                 MDL No. 2867
                                                        No. 18 C 6785
 LOCAL TV ADVERTISING ANTITRUST
 LITIGATION                                             Honorable Virginia M. Kendall

 This Document Relates to All Actions


                          IN-HOUSE LITIGATION COUNSEL
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

          The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                           in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms, including with respect to the restrictions

imposed by Paragraph 5(c)(2); The undersigned submits to the jurisdiction of the United States

District Court for the Northern District of Illinois in matters relating to the Confidentiality Order

and understands that the terms of the Confidentiality Order obligate him/her to use materials

designated as Confidential Information in accordance with the Order solely for the purposes of

the above-captioned action, and not to disclose any such Confidential Information to any other

person, firm or concern.

          The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:            ___________________________________

Address:         ___________________________________

Client:          ___________________________________

Date:            ________________________             Signature:      _______________________
